Opinión concurrente y disidente del
Juez Asociado Señor Ne-grón García.
Tres postulados básicos inspiran nuestra decisión. Pri-mero, que en su función normativa y remedial el Derecho atiende y tutela necesidades, problemas y experiencias del ser humano. Éste, como autor y receptor de la ley, le nutre e inyecta en gran medida, a las soluciones que provee, su conocimiento y juicio valorativo ideológico, moral y eco-nómico. Segundo, que la norma legal no es enemiga —o no debe serlo— de la verdad científica. Son entera y perfecta-mente reconciliables. Y tercero, que la realidad científica, al igual que los factores sociales contemporáneos que circun-dan la vida del Derecho —Rivera Pitre v. Galarza Martínez, 108 D.P.R. 565, 578 (1979)— no pueden ser descartados por los tribunales en abono de un estado negatorio de la realidad de las cosas o de la personalidad humana. Moreno Álamo v. Moreno Jiménez, 112 D.P.R. 376, 377-378 (1982).
Bajo esta óptica, coincidimos con la conclusión de que al presente, ante el vacío legislativo existente y la ausencia de *67salvaguarda adecuada contra posibles abusos y excesos, un patrono no puede obligar a un empleado a someterse a una prueba del detector de mentiras so pena de despido u otras sanciones disciplinarias. Sin embargo, la opinión del Tribunal, si bien correcta en esa conclusión, no sólo penetra prematura-mente, sino que rebasa el ámbito de adjudicación de la con-troversia y decreta innecesariamente la inconstitucionalidad de un reglamento privado. Por tal razón también disentimos. Así honramos la importante doctrina de abstención sobre pro-nunciamientos constitucionales cuando los mismos resultan académicos o en abstracto. Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981); P.I.P. v. E.L.A., 109 D.P.R. 685 (1980); Mari Bras v. Alcaide, 100 D.P.R. 506 (1972); Pueblo ex rel. M.G.G., 99 D.P.R. 925 (1971); Pueblo v. Marrero, 79 D.P.R. 649 (1956); Walker v. Tribl. Contribuciones y Tesorero, 72 D.P.R. 698 (1951); Spanish Am. Tobacco Co. v. Buscaglia, 71 D.P.R. 991 (1950).
I
Actualmente existe una legítima polémica respecto a si el detector de mentiras es un instrumento absolutamente con-fiable para determinar el grado de sinceridad de la persona examinada, (1) E. Mira y López, Manual de Psicología Jurí-dica, 4ta ed., Buenos Aires, Ed. El Ateneo, 1954, págs. 226-234; Nota, Lie Detectors in Private Employment: A Proposal for Balancing Interests, 33 Geo. Wash. L. Rev. 932, 934 (1965); S. Gardner, Wiretapping the Mind: A Call to Regulate Truth Verification in Employment, 21 San Diego L. Rev. 295, 296, 302 (1984); J. Skolnick, Scientific Theory and Sci*68entific Evidence: An Analysis of Lie-Detection, 70 Yale L.J. 694, 695 (1961). La pugna de su confiabilidad —como reali-dad no superada aún por la ciencia— ha motivado que su uso sea muy limitado en ciertas áreas sensitivas.
Desde hace unas décadas la prueba del detector comenzó a utilizarse en el campo laboral. A juicio del sector patronal, constituía un instrumento rápido y económico para determi-nar si la información suministrada por solicitantes o sus em-pleados era veraz. Gardner, op. cit., pág. 296. También se ex-tendió en las investigaciones de delitos cometidos por em-pleados dentro de los negocios. S. Penrod, E. Loftus y J. Wrinkler, The Reliability of Eyewitness Testimony: A Psychological Perspective, compilado en The Psychology of the Courtroom (Kerr y Bray, editores), Nueva York, Ed. Academic Press, 1982, Cap. 5, págs. 119,144-146.
Tiempo después, estas prácticas comenzaron a ser severa-mente criticadas. D. Nagle, The Polygraph in the Workplace, 18 U. Rich. L. Rev. 43, 56 (1983); Gardner, op. cit., pág. 297; Skolnick, op. cit., pág. 694 n. 2. Ello provocó legislación esta-tal que prohibía, limitaba considerablemente y reglamentaba la profesión del técnico de prueba. No obstante, nadie discute seriamente la utilidad en el sector público y privado de un sinnúmero de otras pruebas para determinar la aptitud de un solicitante o evaluar la idoneidad de quien desempeña un cargo. Cf. M. Miner y J. Miner, Employee Selection Within the Law, 2da ed. rev., Washington, Ed. BNA, 1979. Una de ellas es la prueba psicológica. Mediante la misma se pretende obtener un perfil de la personalidad, a los fines de predecir o establecer aptitudes, dotes, actitudes y reacciones relaciona-das con diferentes funciones. En lo esencial, nos llama la aten-ción la gran similitud entre esta prueba y la del detector de mentiras. Ambas carecen de absoluta confiabilidad científica. Sin embargo, sirven de base para apoyar decisiones patrona-les cruciales respecto al empleo. El negarse a contestar pre-guntas sujeto a un detector, al igual que ante un psicólogo, es *69un comportamiento que es interpretado. Cualquiera que sea el significado atribulóle, ciertamente sirve para la formulación del resultado al final de la prueba.
Ahora bien, en contraste con las pruebas psicológicas, el detector ha recibido una acogida negativa. La explicación pa-rece estar en la forma en que se administra la prueba, el tipo y sus resultados. Las pruebas psicológicas arrojan un perfil de la personalidad, algo que de ordinario nadie pretende o puede totalmente ocultar. El detector implica adherir físicamente unos aditamentos para registrar ciertos cambios fisiológicos. Como máquina inanimada, intenta examinar la veracidad o mendacidad de la persona en cuanto a un hecho específico. Aunque puede ser mortificante que un psicólogo u otro profe-sional se equivoque al apreciar algunos rasgos de nuestra per-sonalidad, ello no es tan hiriente como ser tachado de menti-roso por una conclusión derivada de una máquina y su intér-prete. La distinción no sólo es fundamental, sino eminente-mente humana. Esta fragilidad humana es determinante.
En Puerto Rico no existe estatuto que autorice o prohíba el uso total o limitado del detector en el campo laboral de la industria privada. Así, en buena metodología adjudicativa, al evaluar su legalidad nos vemos compelidos a: (1) disentir de la conclusión y enfoque judicial de que la máquina, per se, viola el derecho a la intimidad. Esa premisa es errónea. Son las preguntas las que son susceptibles de invadir esferas per-sonales protegidas constitucionalmente; (2) enfatizar que el asunto es en extremo complejo y su prohibición absoluta fun-dada en un análisis abstracto y a destiempo del derecho a la intimidad, tiene como consecuencia directa o indirecta elimi-nar e impedir la utilización de otras pruebas que también tocan áreas sensibles y se realizan en el sector industrial, y (3) posponer, con arreglo a la norma de abstención constitu-cional antes enunciada, cualesquiera otros pronunciamientos en esa dimensión. La cuestión no está madura.
*70hH HH
Aclarado este extremo, examinemos la juridicidad del uso del detector de mentiras en el caso de autos. Aquí el patrono Rattan Specialties, Inc., mucho tiempo después de haber em-pleado al demandante Arroyo, estableció dicha prueba sobre una base de regularidad. Esta práctica rutinaria la elevó a la norma disciplinaria en el Reglamento, bajo apercibimiento de sanciones desde una semana de suspensión hasta la separa-ción permanente. Al hacerlo así, condicionó la seguridad de retención de empleo a dicho examen. (2)
Decidir la estabilidad económica y bienestar de un obrero y su familia, que en última instancia es la más afectada, por la aplicación mecánica de una regla de conducta que a su vez se apuntala en dos factores altamente contingentes —un detector cuya confiabilidad se discute y un técnico cuya destreza y capacidad desconocemos— es contrario a la política pública prevaleciente en nuestra jurisdicción de promover y proteger la seguridad de empleo. El uso indiscriminado, de manera irrestricta y no cualificado, so pena de despido, lesiona valo-res apremiantes en el ámbito laboral. También atenta contra un interés comunitario: la paz industrial. Su uso absoluto puede ser germen de múltiples controversias obrero-patrona-les y de intranquilidad laboral. Hasta tanto tengamos ante nos un esquema legislativo al respecto, no debemos judicial-mente refrendar su uso.
Por otro lado, los últimos años se han caracterizado por unos adelantos insospechados en las áreas de las computado-ras y otros instrumentos, aplicados en la medicina, para diag-nosticar, medir y registrar cambios y reacciones en los distin-*71tos sistemas del cuerpo humano. Por tal razón no hemos de descartar la posibilidad de que la ciencia pueda evolucionar y lograr que el detector se convierta en un instrumento confiable para medir la sinceridad de las personas. En esta situación, insistimos, no sería la máquina como tal, sino las preguntas, lo que podría atentar contra el derecho a la intimidad.
Los tribunales no debemos darle la espalda a los adelantos científicos que promuevan una mayor certeza fáctica. Las pruebas serológicas, como evidencia de exclusión de paterni-dad, es un ejemplo donde el desarrollo científico ha permitido a los tribunales penetrar en dimensiones hasta hace poco remotas. Ortiz v. Peña, 108 D.P.R. 458 (1979); Moreno Álamo v. Moreno Jiménez, supra.
Recapitulando, concurrimos en la decisión y resolvemos que no procedía desestimar la demanda, ya que los hechos alegados configuran un despido injustificado. El uso rutinario del detector de mentiras, sin que se haya comprobado su con-fiabilidad y justificado su necesidad es contrario a la política laboral existente. Disentimos en los pronunciamientos a nivel constitucional. Los mismos constituyen una adjudicación a destiempo que innecesariamente trasciende la verdadera ra-zón de decidir.
—O—

(1)Una de las mayores críticas que se le ha hecho al detector es que el técnico hace una evaluación subjetiva. S. Gardner, Wiretapping the Mind: A Call to Regulate Truth Verification in Employment, 21 San Diego L. Rev. 295, 305 (1984). En Puerto Rico el problema es más agudo. No existe reglamentación alguna en cuanto a un aspecto tan elemental, pero sensible, sobre quién está capacitado para ser técnico.


(2)En Wolf v. Neckwear Corporation, 80 D.P.R. 537 (1958), resolvi-mos que la desconfianza del patrono en un empleado, no es justa causa para su despido.